Citation Nr: 0909026	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-39 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
service-connected bilateral hearing loss for the period from 
October 27, 2004 to March 4, 2005.

2.  Entitlement to an initial compensable evaluation for the 
service-connected bilateral hearing loss for the period from 
March 5, 2005 to January 24, 2006.

3.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected bilateral hearing loss for the period 
from January 25, 2006 to March 27, 2007.

4.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected bilateral hearing loss for the period 
from March 28, 2007 to April 28, 2008.

5.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected bilateral hearing loss for the period 
beginning on April 29, 2008.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to 
September 1959. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.  

The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in January 2009.

The issue of an increased evaluation in excess of 20 percent 
for the service-connected bilateral hearing loss for the 
period beginning on April 29, 2008 is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  For the period from October 27, 2004 to March 4, 2005, 
the Veteran's hearing loss is shown to have been manifested 
by a Level IV impairment of auditory acuity in the ears 
bilaterally.  

2.  For the period from March 5, 2005 to January 24, 2006, 
the Veteran's hearing loss is not shown to have been 
manifested by worse than a Level I impairment of auditory 
acuity in the right ear and a Level VI impairment of auditory 
acuity in the left ear.

3.  For the period from January 25, 2006 to March 27, 2007, 
the service-connected bilateral hearing loss is not shown to 
be manifested by worse than a Level VII impairment of 
auditory acuity in the right ear and a Level VI impairment of 
auditory acuity in the left ear.  

4.  For the period from March 28, 2007 to April 28, 2008, the 
service-connected bilateral hearing loss is not shown to be 
manifested by worse than a Level III impairment of auditory 
acuity in the right ear and a Level V impairment of auditory 
acuity in the left ear.  
  
 
CONCLUSIONS OF LAW

1.  For the period from October 27, 2004 to March 4, 2005, 
the criteria for the assignment of a 10 percent evaluation, 
but not higher, for the service-connected bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
7104 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.85 including Diagnostic Code 6100 (2008).  

2.  For the period from March 5, 2005 to January 24, 2006, 
the criteria for the assignment of a compensable evaluation 
for the service-connected bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85 
including Diagnostic Code 6100 (2008).  

3.  For the period from January 25, 2006 to March 27, 2007, 
the criteria for the assignment of an evaluation in excess of 
30 percent for the service-connected bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
7104 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.85 including Diagnostic Code 6100 (2008).  

4.  For the period from March 28, 2007 to April 28, 2008, the 
criteria for the assignment of an evaluation in excess of 10 
percent for the service-connected bilateral hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85 
including Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.VCAA

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the Veteran and has afforded him comprehensive VA 
examinations addressing his service-connected disorder.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
his claim.  The RO also notified the Veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letter was issued subsequent to the 
appealed rating decision.  However, the RO readjudicated the 
issues on appeal, most recently in an August 2008 
Supplemental Statement of the Case

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In a March 2006 letter the RO 
notified the Veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id.  Further, the Veteran was fully 
notified that he was awarded a disability evaluation and an 
effective date for that evaluation in the appealed rating 
decision.

Finally, as this case stems from the propriety of initial 
evaluations for the service-connected disabilities, rather 
than a claimed increase in existing evaluation, it is readily 
distinguishable from the type of situation addressed in 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  In that 
case, the Court required specific notification duties in 
increased evaluation cases, where a worsening of the 
disability had been alleged.  The Court stressed the 
difference between the two types of claims, noting that an 
increased compensation claim centers primarily on evaluating 
the worsening of a disability that is already service 
connected; whereas an initial claim for compensation focuses 
on substantiating a claim of service connection by finding 
evidence of an in-service incident, a current disability and 
a nexus between the two.  Thus, the heightened duties of 
notification as outlined in Vazquez-Flores are not required 
when the appeal concerns the propriety of an initial 
evaluation.  

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).



II. Increased ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned, if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

A.	Facts

In a March 2005 rating decision, the RO granted service 
connection for the Veteran's bilateral hearing loss and 
assigned a non-compensable evaluation.  38 C.F.R. § 4.85, 
effective October 27, 2004.  In an October 2007 rating 
decision, the RO increased the Veteran's bilateral hearing 
loss evaluation to 30 percent, effective January 25, 2006.  A 
10 percent evaluation for the bilateral hearing loss was 
assigned effective March 28, 2007.  In an August 2008 rating 
decision, the RO increased the Veteran's bilateral hearing 
loss evaluation to 20 percent, effective April 29, 2008.  
Since the increase during the appeal did not constitute a 
full grant of the benefit sought, the Veteran's claim for an 
increased evaluation for the bilateral hearing loss remains 
on appeal.  See AB v. Brown, 6 Vet.App. 35, 39 (1993).

Records submitted by the Veteran in support of his claim 
include a copy of a hearing evaluation by a private provider 
in 1992.  At that time, the Veteran reported that he had had 
hearing problems for 14 years and that the cause of same was 
his former employment as a firefighter.  There was no mention 
of hearing loss being linked to military service.  It is 
noted that this evidence pertaining to post-service noise 
exposure, and a possible cause of hearing loss, was not 
provided to any of the VA examiners and the veteran's failure 
to provide an accurate history somewhat lessens his 
credibility.  

In a May 2004 private audiology examination report, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

40
70
70
70
LEFT

45
80
105
105

The average pure tone threshold in decibels was 62.5 for the 
right ear and 83.75 for the left ear.  His speech 
discrimination ability was 88 percent correct in the right 
ear and 80 percent correct in the left ear.  

In a June 2004 private audiology examination report, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

40
70
65
65
LEFT

40
80
105
105

The average pure tone threshold in decibels was 60 for the 
right ear and 82.5 for the left ear.  His speech 
discrimination ability was 76 percent correct in the right 
ear and 84 percent correct in the left ear.  

In a March 2005 VA audiology examination report, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

35
65
65
60
LEFT

45
70
105
95

The average pure tone threshold in decibels was 56.25 for the 
right ear and 78.75 for the left ear.  His speech 
discrimination ability was 96 percent correct in the right 
ear and 72 percent correct in the left ear.  

The diagnosis was that of mild to profound sensorineural 
hearing loss in the right ear and profound sensorineural 
hearing loss in the left ear.  

In a March 2005 private audiology examination report, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

45
75
75
75
LEFT

45
75
110
110

The average pure tone threshold in decibels was 67.5 for the 
right ear and 85 for the left ear.  His speech discrimination 
ability was 96 percent correct in the right ear and 84 
percent correct in the left ear.  

In a January 2006 private audiology examination report, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

45
75
65
65
LEFT

45
65
105
105

The average pure tone threshold in decibels was 62.5 for the 
right ear and 80 for the left ear.  His speech discrimination 
ability was 52 percent correct in the right ear and 72 
percent correct in the left ear.  The diagnosis was that of 
mild to profound sensorineural hearing loss in both ears.  

In a March 2007 VA audiology examination report, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

40
70
65
65
LEFT

40
75
100
105

The average pure tone threshold in decibels was 60 for the 
right ear and 80 for the left ear.  His speech discrimination 
ability was 84 percent correct in the right ear and 82 
percent correct in the left ear.  

The diagnosis was that of normal to moderately severe 
sensorineural hearing loss in the right ear and mild to 
profound sensorineural hearing loss in the left ear.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000 and 4000 Hertz.  

To evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85 (2008).  

Table VIA is used when the examiner certifies the use of 
speech discrimination tests is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or where indicated under the provisions of 38 
C.F.R. § 4.86. 38 C.F.R. § 4.85(c).  

The Board notes that "...disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet.App. 345 (1992).  

B.	October 27, 2004 to January 24, 2006

For this period the RO has assigned a no percent rating for 
the Veteran's bilateral hearing loss.  The Veteran submitted 
4 examinations reports derived during this time period.  The 
May 2004 private audiology examination showed that the 
average decibel threshold (for the frequencies of 1000, 2000, 
3000 and 4000 hertz) was 62.5 decibels for the right ear, 
with speech discrimination of 88 percent correct.  The 
average decibel threshold for the left ear was 83.75 
decibels, with speech discrimination of 80 percent correct.  

Under Table VI of 38 C.F.R. § 4.85, these findings equate to 
Level III hearing acuity in the right ear and Level V hearing 
acuity in the left ear.  These results translate to a 10 
percent rating.  Diagnostic Code 6100.  

The June 2004 private audiology examination showed that the 
average decibel threshold (for the frequencies of 1000, 2000, 
3000 and 4000 hertz) was 60 decibels for the right ear, with 
speech discrimination of 76 percent correct.  The average 
decibel threshold for the left ear was 82.5 decibels, with 
speech discrimination of 84 percent correct.  

Under Table VI of 38 C.F.R. § 4.85, these findings equate to 
Level IV hearing acuity in the right ear and Level IV hearing 
acuity in the left ear.  These results translate to a 10 
percent rating.  Diagnostic Code 6100.

The March 2005 VA audiology examination showed that the 
average decibel threshold (for the frequencies of 1000, 2000, 
3000 and 4000 hertz) was 56.25 decibels for the right ear, 
with speech discrimination of 96 percent correct.  The 
average decibel threshold for the left ear was 78.75 
decibels, with speech discrimination of 72 percent correct.  

Under Table VI of 38 C.F.R. § 4.85, these findings equate to 
Level I hearing acuity in the right ear and Level VI hearing 
acuity in the left ear.  These results translate to a rating 
of no percent.  Diagnostic Code 6100.

The March 2005 private audiology examination showed that the 
average decibel threshold (for the frequencies of 1000, 2000, 
3000 and 4000 hertz) was 67.5 decibels for the right ear, 
with speech discrimination of 96 percent correct.  The 
average decibel threshold for the left ear was 85 decibels, 
with speech discrimination of 84 percent correct.  

Under Table VI of 38 C.F.R. § 4.85, these findings equate to 
Level II hearing acuity in the right ear and Level IV hearing 
acuity in the left ear.  These results translate to a rating 
of no percent.  Diagnostic Code 6100.

The Board has applied the noted criteria to the facts at hand 
for the period October 27, 2004 to January 24, 2006.  Of 
record are copies of private examinations conducted in May 
and June 2004.  However, both these examinations were 
conducted prior to the date that service connection for 
hearing loss was established.  Nonetheless, it does appear 
that these results, which translate to a 10 percent rating, 
were valid and represent the level of hearing loss for the 
period preceding the Veteran's VA examination in March 2005.  
VA outpatient records dated October 18, 2004 reflect the 
audiologist's comments that an audiogram showed results which 
compared favorably with testing by a local (private) 
audiologist but specific information sufficient to rate was 
not provided.  Thus, resolving any reasonable doubt in favor 
of the appellant, for the time period beginning October 27, 
2004 to March 4, 2005, the Board finds that a 10 percent 
evaluation is warranted for the service-connected bilateral 
hearing loss.  38 C.F.R. § 4.85 (2008).

However, as noted above, the VA examination of March 5, 2005 
clearly shows findings which do not warrant a compensable 
rating.  Thus for the period from March 5, 2005 to January 
24, 2006, a noncompensable rating is in order.  

C.	January 25, 2006 to March 27, 2007

During this time period, the only examination report, the 
January 2006 private audiology examination showed that the 
average decibel threshold (for the frequencies of 1000, 2000, 
3000 and 4000 hertz) was 62.5 decibels for the right ear, 
with speech discrimination of 52 percent correct.  The 
average decibel threshold for the left ear was 80 decibels, 
with speech discrimination of 72 percent correct.  

Under Table VI of 38 C.F.R. § 4.85, these findings equate to 
Level VII hearing acuity in the right ear and Level VI 
hearing acuity in the left ear.  These results translate to a 
30 percent rating.  Diagnostic Code 6100.  Thus, the evidence 
is against the Veteran's claim for an evaluation in excess of 
30 percent for the service-connected bilateral hearing loss 
for this time period, and the appeal in this regard must be 
denied.  

D.	March 28, 2007 to April 28, 2008

During this time period, the only examination report, the 
March 2007 VA audiology examination showed that the average 
decibel threshold (for the frequencies of 1000, 2000, 3000 
and 4000 hertz) was 60 decibels for the right ear, with 
speech discrimination of 84 percent correct.  The average 
decibel threshold for the left ear was 80 decibels, with 
speech discrimination of 82 percent correct.  

Under Table VI of 38 C.F.R. § 4.85, these findings equate to 
Level III hearing acuity in the right ear and Level V hearing 
acuity in the left ear.  These results translate to a 10 
percent rating.  Diagnostic Code 6100.  Thus, the evidence is 
against the Veteran's claim for an evaluation in excess of 10 
percent for the service-connected bilateral hearing loss for 
this time period, and the appeal in this regard must be 
denied.  

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities. The Veteran has submitted no evidence showing 
that his service-connected bilateral hearing loss markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that this disability has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal. 

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases. See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

For the period from October 27, 2004 to March 4, 2005, an 
increased evaluation of 10 percent, but not higher for the 
service-connected bilateral hearing loss is granted, subject 
to the regulations controlling disbursement of VA monetary 
benefits.

For the period from March 5, 2005 to January 24, 2006, a 
compensable evaluation for service-connected bilateral 
hearing loss is denied.

For the period from January 25, 2006 to March 27, 2007, an 
evaluation in excess of 30 percent for the service-connected 
bilateral hearing loss is denied.  

For the period from March 28, 2007 to April 28, 2008, an 
evaluation in excess of 10 percent for the service-connected 
bilateral hearing loss is denied.  




REMAND

With regard to the Veteran's claim for an evaluation in 
excess of 20 percent for the period beginning on April 29, 
2008, the claims file reflects that a remand is unfortunately 
necessary, even though such will, regrettably, further delay 
a final decision on this claim on appeal.  During his January 
2009 hearing, the Veteran asserted that his April 2008 VA 
examination was inadequate.  In this regard, the Board notes 
that the examination report documents pure tone thresholds, 
in decibel levels only.  The record does not indicate that 
speech discrimination was even tested and in any event 
results of controlled speech discrimination tests (Maryland 
CNC) are not reported therein.  

To that end, the Board notes that generally evaluation of 
bilateral defective hearing is based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests (Maryland CNC), together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000 and 
4000 Hertz.  Thus, this examination is inadequate for rating 
purposes.  

Further, the Veteran essentially asserted that his bilateral 
hearing disability has increased in severity.  In support of 
this assertion, he submitted a December 2008 private 
treatment record which tends to show an increase in severity 
since the March 2007 VA examination.  Given these assertions, 
the Board finds that a more contemporaneous VA audiological 
examination is necessary.  See VAOPGCPREC 11-95 (April 7, 
1995) (the Board is required to remand a case back to the RO 
for a new examination when the claimant asserts that the 
disability in question has worsened since the last 
examination).  

The Board notes this additional VA audiometry testing will be 
sufficient for rating purposes both based on the rating 
schedule and for extraschedular consideration as long as the 
examiner in addition to dictating objective test results also 
fully describes the functional effects caused by a hearing 
disability in his or her final report.  See Martinak v. 
Nicholson, 21 Vet. App. 449, 454 (2007).  Thus, the 
audiologist should dictate the objective test results and 
fully describe the functional effects caused by the Veteran's 
hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps 
to contact the Veteran in order to have 
him provide information referable to all 
recent treatment received for the 
service-connected bilateral hearing loss.  
Based on the response, the RO should 
undertake all indicated action to obtain 
copies of all clinical records from any 
identified treatment source.  The Veteran 
should also be informed that he can 
submit evidence to support his claim.  

2.  The Veteran should also be scheduled 
for a VA examination in order to evaluate 
the current severity of the service-
connected bilateral hearing loss.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  All tests and 
studies, to include pure tone threshold 
testing and the Maryland CNC speech 
audiometric test that the examiner deems 
necessary should be performed.  The 
examination should include a complete 
rationale for the opinions expressed.  
The audiologist should also fully 
describe the functional effects caused by 
the Veteran's bilateral hearing loss, to 
include effects on employment and daily 
life caused by his left ear hearing loss.      

3.  After completion of the above 
development, the RO should readjudicate 
the Veteran's claim of entitlement to an 
evaluation in excess of 20 percent for 
the service-connected bilateral hearing 
loss, for the period beginning April 29, 
2008 in light of the additional evidence 
of record.  If the determination remains 
adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


